FILED
                            NOT FOR PUBLICATION
                                                                            FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GURJEET KAUR,                                    No. 10-70323

              Petitioner,                        Agency No. A095-574-966

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 9, 2016**
                              San Francisco, California

Before: HAWKINS, W. FLETCHER, and MURGUIA, Circuit Judges.

      Gurjeet Kaur, a native and citizen of India, petitions for review of a decision

by the Board of Immigration Appeals (“BIA”) dismissing her appeal from an

immigration judge’s order of removal. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Substantial evidence supports the BIA’s determination that Kaur failed to

establish past persecution or a well-founded fear of future persecution. See 8

U.S.C. § 1101(a)(42)(A). Kaur was never personally persecuted in India. Her

asylum application was based on her late husband’s political opinions, for which

he was arrested and detained by Indian police twice in the early 1980s. Since her

husband’s death in 1993, Kaur has remarried twice, and she has returned to India

on numerous occasions over the years without incident. Kaur’s similarly-situated

family members also continued to reside in India and never experienced

persecution there. Given the paucity of evidence suggesting that the Indian

government ever imputed to Kaur, or would today impute to Kaur, her deceased

husband’s political views, the BIA did not err in concluding that Kaur’s

relationship to her ex-husband was insufficient to establish a well-founded fear of

persecution if Kaur were returned to India. See Belayneh v. I.N.S., 213 F.3d 488,

491 (9th Cir. 2000) (holding that substantial evidence supported agency’s decision

to deny an asylum claim based solely on the applicant’s estranged spouse’s

political beliefs).

       PETITION FOR REVIEW DENIED.